TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00448-CR


Simon Lee Riley, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NO. A-00-0232-S, HONORABLE RAE LEIFESTE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Simon Lee Riley was charged with the offense of possession of marihuana
in an amount between five and fifty pounds.  See Tex. Pen. Code Ann. § 481.121(a), (b)(4) (West
Supp. 2003).  Appellant filed a pretrial motion to suppress evidence contending that the marihuana
was discovered during an invalid warrantless automobile search.  Following a hearing, the district
court overruled the motion.  Appellant, reserving his right to appeal the court's denial of the
suppression motion, entered a plea of guilty, and the district court assessed punishment at twenty-five years' confinement. (1)  Appellant contends in a single issue that the district court erred in denying
his motion to suppress because there was no evidence of any reasonable basis for the stop and no
evidence of any exigent circumstances that justified the warrantless search.  We will affirm the
judgment of conviction.

Background
	The only witness to testify at the suppression hearing was Sergeant David Howard
of the San Angelo police department.  On December 17, 1999, Sergeant Howard, then a detective
with the narcotics division of the San Angelo police department, received information from a
confidential informant that, later in the day, Chris Hall and appellant would be bringing marihuana
into San Angelo. (2)  Detective Howard testified that he was familiar with appellant and began
investigating him in the spring of 1999 because appellant was suspected of smuggling marihuana
into San Angelo.  The informant advised Detective Howard that appellant rented a black Dodge
Durango and Chris Hall rented a green Tahoe from Enterprise Rent-A-Car, that Hall and appellant
would be coming into San Angelo on the Mertzon Highway at a certain time, that Hall would be in
the lead driving the green Tahoe, with appellant following him driving the black Dodge Durango
which would contain marihuana.  The informant also told Detective Howard that Hall would begin
driving erratically if he saw any law enforcement vehicles in an attempt to draw attention away from
appellant's Durango carrying the marihuana. 
	Detective Howard believed the informant was reliable and credible because he had
worked with this informant previously on other investigations of suspects and illegal drug activities,
and information provided by the informant in past instances proved true.  Further, the information
provided by the informant in this criminal drug investigation matched other information Detective
Howard had received about appellant from other informants.  
	Detective Howard corroborated the informant's information that Hall rented a green
Tahoe and appellant rented a black Durango on the same day the informant said the rentals occurred
by reviewing Enterprise Rent-A-Car records.  After reviewing the rental car company's records,
Detective Howard drove to the Mertzon Highway at the time suggested by the informant and
observed the green Tahoe and the black Durango with license numbers obtained from Enterprise
driving toward San Angelo.  Detective Howard crossed the median and pursued the green Tahoe. 
As he did so, and as the informant indicated would occur, the driver of the Tahoe began driving
erratically.  Detective Howard called for a marked patrol car to pull over the green Tahoe.  While
Detective Howard searched the Tahoe driven by Hall, the black Durango soon appeared and
Detective Howard instructed a marked patrol car to stop the black Durango.  As the informant
indicated, appellant was driving the Durango.  Officers searched the Durango, found twenty bundles
of marihuana, and arrested appellant, who was the sole occupant of the truck.  
	Appellant moved to suppress the marihuana, contending that the warrantless search
of the Durango and seizure of the marihuana found inside were unreasonable and violated the federal
and state constitutions.  Following a hearing, the district court denied appellant's motion. 

Discussion
 The standard of review for a suppression ruling is a bifurcated review, giving almost
total deference to the trial court's findings of fact, or implied findings, but conducting a de novo
review of the court's application of search and seizure law to those facts.  State v. Ross, 32 S.W.3d
853, 856 (Tex. Crim. App. 2000) (citing Guzman v. State, 955 S.W.2d 85, 88-89 (Tex. Crim. App.
1997)).  
	At a motion to suppress hearing, the trial court is the sole trier of fact and judge of
the credibility of the witnesses and the weight to be given their testimony.  Id. at 855 (citing State
v. Ballard, 987 S.W.2d 889, 891 (Tex. Crim. App. 1999)).  Accordingly, the trial court may believe
or disbelieve all or any part of a witness's testimony, even if that testimony is not controverted.  Id.
(citing Garcia v. State, 15 S.W.3d 533, 535 (Tex. Crim. App. 2000)).  The trial court observes first-hand the demeanor and appearance of a witness, as opposed to an appellate court which can only
read the record.  Id.  When the trial court fails to make findings of fact, the appellate court views the
evidence in the light most favorable to the trial court's ruling and assumes that the trial court made
implicit findings of fact that support its ruling as long as those findings are supported by the record. 
Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000).  If the trial court's decision is
correct on any theory of law applicable to the case, the decision will be sustained.  Romero v. State,
800 S.W.2d 539, 543 (Tex. Crim. App. 1990).
	Appellant contends that there was "no reliable evidence of any reasonable suspicion
of criminal activity, and there was no connection between Hall's behavior and appellant other than
the innocent behavior of renting cars from the same [company] on the same date and traveling down
the same highway."  Appellant argues that the only basis upon which the State relied to support the
stop of appellant's Durango was "the unsupported and unreliable anonymous tip that there might be
marijuana somewhere in the vehicle."  Appellant argues that Detective Howard based his belief that
appellant was engaged in criminal activity solely upon information "provided to him by an
unidentified criminal who told [Detective] Howard that appellant rented a car, that he would be
driving that car down a public highway and would be obeying all traffic laws." 
	The State responds that based on the information provided by the confidential
informant, portions of which police officers corroborated, together with other information the
officers obtained in their criminal drug investigation, the officers had probable cause to believe that
the black Durango contained marihuana.  Therefore, the warrantless stop and search of the Durango
was valid and a showing of exigent circumstances was not required.  Consequently, the discovery
of the marihuana was lawful. 
	The Fourth Amendment generally requires police to secure a warrant before
conducting a search.  Maryland v. Dyson, 527 U.S. 465, 466 (1999).  An exception to this
requirement exists for searches of vehicles.  Id. (citing Carroll v. United States, 267 U.S. 132, 153
(1925)).  A warrantless search of a vehicle stopped by police officers who had probable cause to
believe the vehicle contained contraband is not unreasonable within the meaning of the Fourth
Amendment.  United States v. Ross, 456 U.S. 798, 799-800 (1982).  
	We review whether the officers had probable cause to believe that the Durango driven
by appellant contained contraband.  "[P]robable cause requires only a probability or substantial
chance of criminal activity, not an actual showing of such activity."  Illinois v. Gates, 462 U.S. 213,
245 n.14 (1983).  A confidential anonymous tip, standing alone, does not constitute probable cause.
See State v. Steelman, 93 S.W.3d 102, 109 (Tex. Crim. App. 2002).  But, probable cause may arise
from information supplied by a confidential informant, provided the information is corroborated.
Eisenhauer v. State, 678 S.W.2d 947, 953 (Tex. Crim. App. 1984), overruled on other grounds,
Heitman v. State, 815 S.W.2d 681, 690 (Tex. Crim. App. 1991).  Eisenhauer provides the
substantive law governing informant-based probable cause.  678 S.W.2d at 949-55.  The Texas Court
of Criminal Appeals held in Eisenhauer that the totality-of-the-circumstances approach adopted by
the Supreme Court in Gates, 462 U.S. at 230-31, also applies to appellate review of probable cause
for warrantless searches.  678 S.W.2d at 952.  Under the totality-of-the-circumstances approach, an
informant's veracity, reliability, and basis of knowledge are all relevant in determining the value of
a tip.  Id. at 952 (citing Gates, 462 U.S. at 230).  These elements, however, are not "entirely separate
and independent requirements to be rigidly exacted in every case."  Id. (quoting Gates, 462 U.S. at
230).  Rather, they are "closely intertwined issues that may usefully illuminate the commonsense,
practical question whether there is 'probable cause' to believe that contraband or evidence is located
in a particular place."  Id.  As noted in Eisenhauer, seemingly innocent activities might become
suspicious in the light of a tip.  Id. at 954.  
	Here, Detective Howard testified that he received information from a confidential
informant with whom he had worked on other criminal drug investigations.  Detective Howard
considered the informant reliable because in previous investigations the informant provided
information that proved true.  Although the informant's identity remained confidential, there was no
evidence that the informant was anonymous.  The informant provided Detective Howard with many
details about this particular transport of marihuana.  The informant told Detective Howard the car
rental company from which appellant rented the truck, the date and time appellant rented the truck,
and the make and color of the rented truck.  The informant told Detective Howard that later that day
appellant would be driving the rented black Durango, which would contain marihuana, following
Hall in a rented green Tahoe, traveling along the Mertzon Highway, toward San Angelo, and that the
two would pass a particular location at a particular time.  Further, the informant said Hall would
exhibit a specific pattern of behavior--he would drive erratically--if he observed law enforcement
nearby.  After he received the information from the informant, Detective Howard continued his
investigation.  He corroborated the informant's information regarding appellant's rental of the
Durango by reviewing Enterprise Rent-A-Car's records.  Also, Detective Howard spoke with several
other confidential informants who corroborated details described by the informant.  Detective
Howard personally observed the green Tahoe leading appellant's black Durango as the two traveled
on the Mertzon Highway toward San Angelo at the time and location indicated by the informant. 
Finally, Detective Howard observed Hall begin to drive erratically when law enforcement vehicles
appeared, thereby corroborating what the informant said would occur.
	The information given by the informant to Detective Howard, particularly when
combined with other information Detective Howard knew about appellant, was sufficient to raise
a high degree of suspicion and created a reasonable belief that marihuana was located in the
Durango, thus providing the officers with probable cause to stop and search the truck.  See Dyson,
527 U.S. at 467; Gates, 462 U.S. at 230.  

Conclusion
	Based on the evidence viewed in a light most favorable to the district court's ruling,
and reviewing de novo the application of search and seizure law to these facts, we hold that the
officers had probable cause to believe that the black Durango driven by appellant contained
contraband, and that probable cause authorized the officers to stop and search the black Durango.
The officers discovered the marihuana in the Durango driven by appellant following a valid
automobile stop and search.  Appellant's issue is overruled and the judgment of conviction is
affirmed.  


					__________________________________________
					Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Affirmed
Filed:   May 1, 2003
Do Not Publish
1.   The indictment alleged prior convictions which enhanced appellant's punishment range to
that of a habitual offender.  
2.   As a result of his participation in this incident, Chris Hall was convicted of the offense of
possession of marihuana.  Hall appealed his conviction to this Court, which reversed the conviction
and rendered a judgment of acquittal.  See Hall v. State, 86 S.W.3d 235 (Tex. App.--Austin 2002,
pet. ref'd).